DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
 

Election/Restrictions
To summarize the current election, the application elected group I, without traverse.
Claims 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 29 and 30 recite that the formulation exhibits a release profile according to figure 6 or figure 8, respectively. According to MPEP 2173.05(s), “[w]here possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).” Also, the lack of specificity in regard to the dissolution conditions that are to be used to achieve these profiles in the figure is not clear such that the corresponding structures can be identified. Additionally, it is unclear if variability from any one of the sets of data is permitted or if only profiles that exactly match one of those depicted are embraced. Since the scope of the functional 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-13 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Iles et al. (previously cited) in view of Raman et al. (previously cited), Pilgaonkar et al. (previously cited), Tengler et al. (previously cited), and Roche (previously cited).

Iles et al. teach complexes of drug with ion exchange resin (see column 3 line 65-68 and column 4 lines 32-41). The ion exchange resin envisioned and exemplified is 
Raman et al. teach a complex of drug and ion exchange resin that is further coated to yield a sustained release preparation (see paragraph 5; instant claim 25). They go on to teach an irregularly shaped particle of polystyrene sulfonate copolymer with a sodium counterion sold under the name Amberlite® IRP-69 as an envisioned ion exchange resin to employ (see paragraph 11). They further teach that this resin has a size of 37 to 149 microns and it is preferably sieved to obtain a particle size range of 75 to 149 microns (see paragraph 11; instant claims 10-13 and 25). The coating is envisioned and exemplified as a cellulose polymer (see paragraph 22 and example 1; instant claim 25). Raman et al. further teach that the complexes may be included in a liquid or solid final dosage form (see paragraph 35).
Pilgaonkar et al. teach a complex of drug and ion exchange resin that is further coated with a diffusion barrier coating to yield a sustained release preparation (see paragraphs 11 and 34). They go on to teach combinations of water insoluble and water 
Tengler et al. teach extended release coatings as diffusion barriers for resin-drug particles (see paragraph 20). Dosage forms for the coated complexes include liquid suspensions (liquid carrier) as well as tablets or capsules (solid carrier) (see paragraphs 130-131).
In addition, Roche teaches a taste masking and sustained release coating that is composed of a combination of cellulose acetate and hydroxypropyl cellulose (see column 2 lines 20-28). The coating is exemplified as being generated from a solution that includes only a combination of polymer and solvent (see example I). More generally, Roche teaches that the coating is applied by suspending the active granules in a fluidized bed that is sprayed with the coating solution such that air dries the granules and yields dry granules (see column 4 lines 28-40). This teaching implies that the solvent is removed from the granules leaving only or substantially only polymer in the coating. They go on to teach a range of ratios for these cellulose acetate and hydroxypropyl cellulose that spans from 97/3 to 50/50 (see claim 14). Examples are provided where several different ratios are employed, including one example of 80/20 and another of 70/30, cellulose acetate to hydroxypropyl cellulose (see examples VIII, and X). In addition, Roche teaches that the proportion of hydroxypropyl cellulose can be adjusted so as to modify the release properties and suggest routine experimentation to determine the appropriate levels (see column 3 line 56-column 4 line 5). Specifically, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sieved polystyrene sulfonate copolymer with a sodium counterion of Raman et al. in the phenylephrine complexes of Iles et al. as well as overcoat these complexes with a coating as Raman et al. also teach. These modifications would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The use of the ratio of phenylephrine to resin taught by Iles et al., generally and in example, would then follow. This would yield two means by which the claimed ranges of ratios are met. The first is via the exemplified ratio of 1:1 which is embraced by the approximate ranges that are recited. The second is via the fact that the more broadly taught range of Iles et al. embraces those that are claimed, thereby rendering the claimed ranges obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). The selection of hydroxypropyl cellulose and cellulose acetate as the coating would have been an obvious choice given the recognition by Pilgaonkar et al. of the usefulness of a diffusion/extended release coating that comprises such components as well as the teaching by Roche of these particular components in combination. This modification would also have been obvious as the combination of prior art elements via known techniques in order to yield predictable results and the simple substitution of one .

Claims 7-8, 10-13, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kelleher et al. (previously cited) in view of Iles et al., Raman et al., Pilgaonkar et al., and Roche.
The instant claims recite a product by process. “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 
Kelleher et al. teach a sustained release coated drug-resin complex that is included in various solid and liquids dosage forms (see column 4 lines 35-50 and column 5 lines 64-66). Drugs that are acidic, basic or amphoteric may be included (see column 3 lines 22-23). While not included in the initial listing of envisioned drugs, phenylephrine hydrochloride is envisioned as a drug that may be present in the composition (see column 6 line 66-column 7 line 3). An example is provided where the drug to resin ratio is 1.28:1 (see example VIII). The coating may be a combination of water insoluble and water soluble polymers where cellulose derivatives are envisioned for each (see column 5 lines 21-25, 38-53). An increase in the amount of coating is shown to reduce the rate of drug release, thus coating level is a result effective variable (see example IV). Kelleher et al. also teach that the complex is present in solid forms at 25 to 95 wt% of the total (see column 1-5). Various solid carriers are envisioned for inclusion (see column 5 line 64-column 6 line 13; instant claim 7). The particle size 
Iles et al. teach complexes of drug with ion exchange resin (see column 3 line 65-68 and column 4 lines 32-41). The ion exchange resin envisioned and exemplified is a polystyrene sulfonate copolymer with a sodium counterion sold under the name Amberlite® IRP-69 (see column 4 lines 42-48; instant claim 25).  Phenylephrine hydrochloride is generally taught and exemplified as a drug to be complexed (see examples 4 and 10). Iles et al. further teach the ratio of drug to resin envisioned preferably ranges from 5:1 to 1:5 (see column 5 lines 30-33). Examples within this range are detailed, such as a 1:1 ratio of the drug to resin (see column 4 lines 1-6 and example 10). There is no limiting definition of the term “about”, therefore this recitation meets the limitations for about 1.2 and about 1.33 (see instant claims 25 and 26). 
Raman et al. teach a complex of drug and ion exchange resin that is further coated to yield a sustained release preparation (see paragraph 5; instant claim 25). They go on to teach an irregularly shaped particle of polystyrene sulfonate copolymer with a sodium counterion sold under the name Amberlite® IRP-69 as an envisioned ion exchange resin to employ (see paragraph 11). They further teach that this resin has a size of 37 to 149 microns and it is preferably sieved to obtain a particle size range of 75 to 149 microns (see paragraph 11; instant claims 10-13 and 25). The coating is envisioned and exemplified as a cellulose polymer (see paragraph 22 and example 1; instant claim 25). Raman et al. further teach that the complexes may be included in a liquid or solid final dosage form (see paragraph 35; instant claim 7).

Roche teaches a taste masking and sustained release coating that is composed of a combination of cellulose acetate and hydroxypropyl cellulose (see column 2 lines 20-28). The coating is exemplified as being generated from a solution that includes only a combination of polymer and solvent (see example I). More generally, Roche teaches that the coating is applied by suspending the active granules in a fluidized bed that is sprayed with the coating solution such that air dries the granules and yields dry granules (see column 4 lines 28-40). This teaching implies that the solvent is removed from the granules leaving only or substantially only polymer in the coating. They go on to teach a range of ratios for these cellulose acetate and hydroxypropyl cellulose that spans from 97/3 to 50/50 (see claim 14). Examples are provided where several different ratios are employed, including one example of 80/20 and another of 70/30, cellulose acetate to hydroxypropyl cellulose (see examples VIII, and X). In addition, Roche teaches that the proportion of hydroxypropyl cellulose can be adjusted so as to modify the release properties and suggest routine experimentation to determine the appropriate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sieved polystyrene sulfonate copolymer with a sodium counterion of Raman et al. in a phenylephrine hydrochloride version of the complexes of Kelleher et al. These choices would have been obvious because Iles et al. explicitly exemplify this combination in drug-resin complexes that fall under the scope of those envisioned by Kelleher et al. and Raman et al. detail the known preference for a particular sized resin in similar complexes. The latter modification also would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The use of the ratio of phenylephrine to resin taught by Iles et al., generally and in examples, would then follow. This would yield two means by which the claimed ranges of ratios are met. The first is via the exemplified ratio of 1:1 which is embraced by the approximate ranges that are recited. The second is via the fact that the more broadly taught range of Iles et al. embraces those that are claimed, thereby rendering the claimed ranges obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). The selection of hydroxypropyl cellulose and cellulose acetate as the coating would have been an obvious choice given that Kelleher et al. envision cellulose blends as the .

8 is rejected under 35 U.S.C. 103 as being unpatentable over Kelleher et al. in view of Iles et al., Raman et al., Pilgaonkar et al., and Roche as applied to claims 7, 10-13, and 25-30 above, and further in view of Srinivasan et al. (previously cited).
Kelleher et al. in view of Iles et al., Raman et al., Pilgaonkar et al., and Roche render obvious the limitations of instant claim 7. The presence of an additional amount of immediate release phenylephrine is not explicitly taught.
Srinivasan et al. teach pharmaceutical compositions that include both a drug-ion exchange resin complex as well as the same drug in uncomplexed, immediate release form (see example 19).  They teach phenylepherine (alternate spelling of the phenylephrine) as the drug employed in such a drug preparation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the coated complex of Kelleher et al. in view of Iles et al., Raman et al., Pilgaonkar et al., and Roche in a composition along with immediate release uncoated phenylephrine. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 8 is obvious over Kelleher et al. in view of Iles et al., Raman et al., Pilgaonkar et al., Roche, and Srinivasan et al. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claims 7-8, 10-13 and 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8 of copending Application No. 13/832394 in view of Iles et al.
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claim hydroxypropyl cellulose and cellulose acetate coated particles of phenylephrine and a sulfated polystyrene ion exchange resin with a size as instantly claimed. The resin of the copending claims meets the limitations of the 
Iles et al. teach complexes of drug with ion exchange resin (see column 3 line 65-68 and column 4 lines 32-41). The ion exchange resin envisioned and exemplified is a polystyrene sulfonate copolymer with a sodium counterion sold under the name Amberlite® IRP-69 (see column 4 lines 42-48).  Phenylephrine is generally taught and exemplified as a drug to be complexed (see example 10). Iles et al. go on to teach the ratio of drug to resin envisioned preferably ranges from 5:1 to 1:5 (see column 5 lines 30-33). Examples within this range are detailed such as a 1:1 ratio of the drug to resin (see column 4 lines 1-6 and example 10). There is no limiting definition of the term “about”, therefore this recitation meets the limitations for about 1.2 and about 1.33.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ratio of phenylephrine to resin taught by Iles et al., generally and in example for the complexes of the copending claims. These choices would have been obvious because they were known in the context of drug-ion exchange resin complexes and for those that envision phenylephrine, specifically. This would yield two means by which the claimed ranges of ratios are met. The first is via the exemplified ratio of 1:1 which is embraced by the approximate ranges that are recited. 
 
Claims 7, 10-13 and 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18, and 20-21 of copending Application No. 13/832694 in view of Iles et al.  
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a hydroxypropyl cellulose and cellulose acetate coated complex of phenylephrine and a sulfated polystyrene ion exchange resin with a size as instantly claimed. The resin of the copending claims meets the limitations of the instant claims and a method of preparing the coated complex is recited by both sets of claims. The cellulose acetate to hydroxypropyl cellulose ratio is 3:1. A coating level of 30 to 45% by weight of the coated particle is also claimed as are discrete levels of 35 wt% and 40%. The copending claims do not recite phenylephrine to resin ratio.
Iles et al. teach complexes of drug with ion exchange resin (see column 3 line 65-68 and column 4 lines 32-41). The ion exchange resin envisioned and exemplified is a polystyrene sulfonate copolymer with a sodium counterion sold under the name Amberlite® IRP-69 (see column 4 lines 42-48).  Phenylephrine is generally taught and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ratio of phenylephrine to resin taught by Iles et al., generally and in example for the complexes of the copending claims. These choices would have been obvious because they were known in the context of drug-ion exchange resin complexes and for those that envision phenylephrine, specifically. This would yield two means by which the claimed ranges of ratios are met. The first is via the exemplified ratio of 1:1 which is embraced by the approximate ranges that are recited. The second is via the fact that the more broadly taught range of Iles et al. embraces those that are claimed, thereby rendering the claimed ranges obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Therefore claims 7, 10-13 and 25-30 are obvious over claims 1, 18, and 20-21 of copending Application No. 13/832694 in view Iles et al. 

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18, and 20-21 of copending Application No. 
Claims 1, 18, and 20-21 of copending Application No. 13/832694 render obvious the limitations of instant claim 7. The presence of an additional amount of immediate release phenylephrine is not explicitly taught.
Srinivasan et al. teach pharmaceutical compositions that include both a drug-ion exchange resin complex as well as the same drug in uncomplexed, immediate release form (see example 19).  They teach phenylepherine (alternate spelling of the phenylephrine) as the drug employed in such a drug preparation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the coated complex of claims 1, 18, and 20-21 of copending Application No. 13/832694 in view Iles e al. in a composition along with immediate release uncoated phenylephrine. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 8 is obvious over claims 1, 18, and 20-21 in view of Iles et al. and Srinivasan et al. 


Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered, but are not persuasive. 

Regarding the rejection under 35 USC 112(b):


Regarding the rejection under 35 USC 103:
The applicant argues against the cited references separately, highlighting aspects of the claims that are missing from one reference while, in each case, those limitations are explicitly provided for by another cited reference. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). At no point does the applicant argue the rejections as they were set forth or the rationales presented to underpin the cases for obviousness. 
	The applicant argues that there is no motivation to alter the ratio of phenylephrine to resin or add a coating to the particles of Iles et al. The teachings of Iles et al. explicitly detail a range of ratio to drug to resin which implicitly suggests alteration of this ratio within their range. As the rejection notes, the motivation to add a coating to the freeze dried particles of Iles et al. is to confer the release kinetic control that such a coating provides as is detailed by the cited secondary references. The applicant also argues that Iles et al. teach a freeze-dried while instant method does not have a step of freezing. The claims are drawn to a product, not a process. There is nothing about a 
	The applicant argues that Kellher et al. do not exemplify the instantly claimed coating polymers. The consideration of the teachings of Kellher et al. are not limited to its examples. The rejection sets forth which teachings are relied upon in Kellher et al. to support the case for obviousness. The argument provides no reason why the modifications to Kellher et al. that were suggested by the rejection would not have been obvious.
	While it is true that Raman does not teach the claimed polymer combination in their coating, as the applicant argues, they detail cellulose derivatives in this role and the combination of the claimed polymers as a coating that would be expected to function as desired by Raman was known as indicated by the teachings of Roche. Although the applicant additionally argues against the teachings of Roche due to their lack of teachings about phenylephrine and drug-resin complexes, this fact does not negate the applicability of their teachings to those of Iles et al. since cellulose acetate and hydroxypropyl cellulose were already suggested in combination in a coating on drug-resin complexes by Pilgaonkar et al. Thus the usefulness of coatings like those of Roche were already established for drug-resin complexes. Furthermore, there is no evidence of record of the criticality of the choice of coating polymers.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Tengler et al. is argued against by the applicant because they detail cellulose acetate and not cellulose acetate. Other references are relied upon for the teaching of the coating polymers, as is set forth by the rejection. This argument has nothing to do with how the teachings of this reference are actually applied in the rejection or the obviousness of incorporating the information it is used to provide into the teachings of Iles et al. 
	The applicant argues that Srinivasan only details the use of an ion exchange resin complex with phenylephrine and an uncomplexed promethazine. In reality, this reference more broadly teaches the combination of a drug-ion exchange resin complex with uncomplexed drug in the same formulation. The applicant again incorrectly suggests the teachings of the reference are limited to examples and does not address the impact of the more general teachings on obviousness. 
The acknowledgement of the provisional double patenting rejections is noted.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615